DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 11, 13, 15, 16, 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub No US 2016/0077710) in view of Kashef et al. (Pub No US 2011/0295974). Hereinafter, referenced as Lewis and Kashef, respectively.

Regarding claim 1, Lewis discloses a method for resuming content (abstract), the method comprising:
receiving, at a content direction device (Paragraph [0024] figure 1; internet network 410, e.g. router, hub connection, etc.), a consumption endpoint corresponding to a point in the content at which playback was paused/stopped (Paragraph [0035]; e.g. place marker indicating a time elapsed for the media content stream with reference to the beginning of the stream of data) during consumption of the content on a first content consumption device (Paragraphs [0073] [0074] figures 1 and 4C; device 402 sends a status indication to server 404 over path 442, e.g. internet network 410, to indicate the discontinued use of the content data output and a place marker indicating the output progress of the stream); 
transmitting the received consumption endpoint corresponding to the point in the content at which playback was paused/stopped (Paragraph [0035]; e.g. place marker) from the content direction device (Paragraph [0024] figure 1; internet network 410, e.g. router, hub connection, etc.) to a content provider (Paragraphs [0073] [0074]; server 404);
receiving, at the content direction device (Paragraph [0024] figure 1; internet network 410, e.g. router, hub connection, etc.), an indication (e.g. location information) that a second content consumption device has transitioned from a state in which the 
and in response to receiving the indication (e.g. location information), automatically directing the content provider (e.g. server 404) to transmit a portion of the content to the content direction device (Paragraph [0024] figure 1; internet network 410, e.g. router, hub connection, etc.) and to further transmit from the content direction device to the second content consumption device (Paragraphs [0019] [0061] [0077] figure 4C; automatically continuing playback of the media content on device 440 from the stopped position as indicated by the place marker).
However, it is noted that Lewis is silent to explicitly disclose the portion of the content beginning within the consumption endpoint corresponding to the point in the content at which playback was paused/stopped.
Nevertheless, in a similar field of endeavor Kashef discloses the portion of the content beginning within the consumption endpoint corresponding to the point in the content at which playback was paused/stopped (Paragraphs [0025] [0031] figure 5; transferring playback of content from device X to device Y by the media server routing the media packets to the new destination with little or no disruption to the continuous playback of the stream).


Regarding claim 3, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses that the automatically directing further comprises receiving a stream of the portion of the content at the content direction device (Paragraph [0024] figure 1; internet network 410, e.g. router, hub connection, etc.), and transmitting the received stream from the content direction device to the second content consumption device (Paragraphs [0019] [0061] [0077] figure 4C; automatically continuing playback of the media content on device 440 from the stopped position as indicated by the place marker). 

Regarding claim 4, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses receiving, at the content direction device (Paragraph [0024] figure 1; internet network 410, e.g. router, hub connection, etc.), an instruction to resume the consumption on a next one of the content consumption devices for which the indication is received; wherein the automatically directing occurs conditionally upon the receiving of the instruction (Paragraph [0070] figure 4B; a notification may be presented on the 

Regarding claim 6, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses that the automatically directing and the consumption of the content on the first content consumption device occur during the same content consumption session at a content provider (Paragraph [0077] figures 4A-C; detect the user's location and the playback of the media content data can automatically "follow" the user as the user moves from any output device to any other output device).

Regarding claim 11, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses that the portion is a portion of the content beginning at the consumption endpoint (Paragraph [0035]; e.g. place marker) and extending sequentially to an end thereof (Paragraph [0077] figures 4A-C; detect the user's location and the playback of the media content data can automatically "follow" the user as the user moves from any output device to any other output device).


Regarding claims 13, 15, 16 and 18, Lewis and Kashef disclose all the limitations of claims 13, 15, 16 and 18; therefore, claims 13, 15, 16 and 18 are rejected for the same reasons stated in claims 1, 3, 4 and 6, respectively.


claim 37, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses that the content direction device (Paragraph [0024] figure 1; internet network 410, e.g. router, hub connection, etc.) is placed between the first content consumption device (e.g. device 402) and the content provider (e.g. server 404); and receives and relays commands between the content consumption device and the content provider (Paragraphs [0042] [0073] [0075] figure 4C; e.g. pause).



Claims 5, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Kashef in view of Chadha (Pub No US 2006/0153198). Hereinafter, referenced as Chadha.

Regarding claim 5, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses that in response to the receiving an indication, automatically transmitting a resume session command so as to resume the content consumption session at the content provider wherein the automatically directing further comprises automatically directing the portion of the content to the second content consumption device from the resumed media consumption session (Paragraph [0070] figure 4B; a notification may be presented on the second device 406 to allow the user to accept continuation of playback in the device 406).
 Lewis and Kashef are silent to explicitly disclose transmitting a close session command so as to close a current content consumption session at a content provider.
Nevertheless, in a similar field of endeavor Chadha discloses transmitting a close session command so as to close a current content consumption session at a content provider (Paragraphs [0029] [0060] [0072] figure 6; terminating original session 640 after notifying the cellular telephone 610a that the transferred communication session 642 has been established and that the original communication session 640 is no longer needed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and Kashef by specifically providing the elements mentioned above, as taught by Chadha, for the predictable result of tearing down unnecessary sessions, making better use and allocation of the available bandwidth.

Regarding claim 8, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses the state in which the second content consumption device is unable to receive the content (Paragraphs [0045] [0077] figure 4C; continue output of the media content data automatically once the user is detected to stop use of the first device content playback and the user is within the predetermined area of the second device, e.g. based on location information transmitted to the server 404).
However, it is noted that Lewis and Kashef are silent to explicitly disclose that the state in which the second content consumption device is unable to receive the content 
Nevertheless, in a similar field of endeavor Chadha discloses that the state in which the second content consumption device is unable to receive the content is a power-off state of the second content consumption device; and wherein the state in which the second content consumption device is able to receive the content is a power-on state of the second content consumption device (Paragraphs [0027] [0034] [0037] figure 5; determine the presence of a second device, e.g. powered, to transfer the communication session uninterrupted; wherein a network connection between the devices may be established when the devices are powered on and/or activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and Kashef by specifically providing the elements mentioned above, as taught by Chadha, for the predictable result of detecting powered on and/or active device associated with the user, increasing the potential secondary device that may receive the transferred session (Chadha – paragraph [0034]).

Regarding claims 17 and 20, Lewis, Kashef and Chadha disclose all the limitations of claims 17 and 20; therefore, claims 17 and 20 are rejected for the same reasons stated in claims 5 and 8, respectively.


Claims 7, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Kashef Lewis in view of Dvortsov et al. (Pub No US 2017/0003931). Hereinafter, referenced as Dvortsov.

Regarding claim 7, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses automatically directing the portion of the content to the second content consumption device (Paragraphs [0045] [0077] figure 4C; continue output of the media content data automatically once the user is detected to stop use of the first device content playback and the user is within the predetermined area of the second device, e.g. based on location information transmitted to the server 404).
However, it is noted that Lewis and Kashef are silent to explicitly disclose receiving a first identifier identifying a content consumption device configured to provide the content for consumption; receiving a second identifier corresponding to the second content consumption device; and comparing the second identifier to the first identifier so as to determine a match therebetween; wherein the automatically directing further comprises automatically directing the portion of the content to the second content consumption device upon determination of the match.
Nevertheless, in a similar field of endeavor Dvortsov discloses receiving a first identifier identifying a content consumption device configured to provide the content for consumption (Paragraph [0086] figure 6; access player identifier rule 615); 
receiving a second identifier corresponding to the second content consumption device (Paragraph [0089] figure 6; receive property of second device 630); 

wherein the automatically directing further comprises automatically directing the portion of the content to the second content consumption device upon determination of the match (Paragraphs [0055] [0139] figure 6; handoff of content may be done automatically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and Kashef by specifically providing the elements mentioned above, as taught by Dvortsov, for the predictable result of implementing an identification scheme that allows the users to set preferences on what matched devices should receive and resume the presentation of the content, increasing user handoff options.

Regarding claim 9, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses the state in which the second content consumption device is unable to receive the content (Paragraphs [0045] [0077] figure 4C; continue output of the media content data automatically once the user is detected to stop use of the first device content playback and the user is within the predetermined area of the second device, e.g. based on location information transmitted to the server 404).
However, it is noted that Lewis and Kashef are silent to explicitly disclose that the state in which the second content consumption device is unable to receive the content is a state in which the second content consumption device has not coupled to a 
Nevertheless, in a similar field of endeavor Dvortsov discloses that the state in which the second content consumption device is unable to receive the content is a state in which the second content consumption device has not coupled to a network; and wherein the state in which the second content consumption device is able to receive the content is a state in which the second content consumption device has coupled to a network (Paragraphs [0022] [0088] [0089] figure 6; master device can monitor to determine whether another device is nearby that can take over playing the content; wherein this detection 620 effort can involve detecting a paired device that the first device can communicate with via a short-range communication and the received properties of the second device 630; e.g. WIFI connection strength; paragraph [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and Kashef by specifically providing the elements mentioned above, as taught by Dvortsov, for the predictable result of implementing an identification scheme that allows the users to set preferences on what matched devices should receive and resume the presentation of the content, increasing user handoff options based on available devices that are part of the network.


Regarding claim 12, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses the first content consumption device (e.g. device 402), the 
However, it is noted that Lewis and Kashef are silent to explicitly disclose that the one of the first content consumption device and the second content consumption device comprises the content direction device.
Nevertheless, in a similar field of endeavor Dvortsov discloses that the one of the first content consumption device and the second content consumption device comprises the content direction device (Paragraphs [0010] [0101] figure 6; the transfer master device may be the player device or it may be a separate static master device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and Kashef Lewis by specifically providing the elements mentioned above, as taught by Dvortsov, for the predictable result of reducing the amount of devices interacting with each other, decreasing the complexity of the content handoff system.

Regarding claim 19, Lewis, Kashef and Dvortsov disclose all the limitations of claim 19; therefore, claim 19 is rejected for the same reasons stated in claim 7.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Kashef in view of Das (Pub No US 2014/0173447). Hereinafter, referenced as Das.

claim 10, Lewis and Kashef disclose the method of claim 1; moreover, Lewis discloses the state in which the second content consumption device is unable to receive the content (Paragraphs [0045] [0077] figure 4C; continue output of the media content data automatically once the user is detected to stop use of the first device content playback and the user is within the predetermined area of the second device, e.g. based on location information transmitted to the server 404).
However, it is noted that Lewis and Kashef are silent to explicitly disclose that the state in which the second content consumption device is unable to receive the content is a state in which the second content consumption device has not yet automatically loaded a content consumption application program; and wherein the state in which the second content consumption device is able to receive the content is a state in which the second content consumption device has automatically loaded the content consumption application program.
Nevertheless, in a similar field of endeavor Das discloses that the state in which the second content consumption device is unable to receive the content is a state in which the second content consumption device has not yet automatically loaded a content consumption application program; and wherein the state in which the second content consumption device is able to receive the content is a state in which the second content consumption device has automatically loaded the content consumption application program (Paragraphs [0059] [0072] [0078] figures 11 and 12; automatically handing over media session to a device that the user activates and wakes up , i.e. loads, from a sleep mode)
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423